Citation Nr: 1132708	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  10-43 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for left total knee arthroplasty (claimed as left knee condition).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In January 2010, the Veteran had a hearing before a Decision Review Officer.  In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claim folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current left knee disability was incurred during service, and that he has experienced chronic left knee problems since his discharge.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

The September 1974 enlistment examination contains a normal clinical evaluation of the lower extremities except for a two inch scar on the Veteran's left knee.  The accompanying medical history report shows that the Veteran denied problems with a "trick" or locked knee, as well as swollen or painful joints.

Service treatment records (STRs) show that the Veteran was treated for left knee pain of two weeks' duration in January 1975.  At that time, he reported a 1973 operation to repair torn cartilage.  The clinician noted that there was no mention of it on the enlistment examination.  X-rays were within normal limits.  A February 1975 examination showed "pain medially by old operation scar."  The impression was post surgery pain of left knee.  The Veteran was prescribed pain medication and given a light duty profile.  

The Veteran was treated for left knee pain again in February 1976, at which time he reported a history of trauma in the field.  A March 1976 record shows that left knee pain had recurred one year earlier during training and had been intermittent since that time.  The clinician wrote "history as above regarding acute episode."  The impression was "post repair left knee ?meniscus."  The Veteran continued to complain of left knee pain in May 1976.

In June 1976, the Veteran was treated for left flank pain.  At that time, he reported having had his left kidney removed as a child.  A urology consultation report notes that this was not mentioned on the entrance examination.  The clinician wrote:  "He was not qualified for enlistment (initially) but has demonstrated his ability to perform and been in for greater than 18 months.  Will write medical board to this effect if necessary.  Patient affairs advises separation by reason of fraudulent enlistment."

An August 1976 Medical Board Report shows that the Veteran was diagnosed with status post left nephrectomy that existed prior to service.  The medical board noted that the Veteran had "denied having had any operations or having been hospitalized during his preenlistment evaluation."  It was noted that in addition to the left nephrectomy, the Veteran "underwent a left medial meniscectomy at age 17 without apparent sequelae."  He was found fit for duty.

The September 1977 discharge examination contains a normal clinical evaluation of the lower extremities except for the left knee scar.  

Private treatment records show that the Veteran was diagnosed with degenerative osteoarthritis of the left knee in April 1990.  He underwent an arthroscopy with lateral meniscoplasty.

In October 1991, the Veteran was treated for left knee pain.  At that time, he reported the 1973 and 1990 surgeries.  X-rays showed findings compatible with osteoarthritis and Pellegrini-Stieda syndrome.  The doctor, an orthopedic surgeon, opined that the Veteran "likely sustained medial collateral and medial meniscus injury when he played football which necessitated removal of the cartilage" and that the Veteran had developed medial joint compartment arthritis and was developing lateral joint changes.

A March 1993 treatment record contains the following diagnosis:  "Left knee problems secondary to torn cartilages on several occasions while in high school."

The Veteran was treated for left knee pain again in October 1993, at which time he reported the 1973 football injury and surgery.  The doctor wrote "He did okay and became a Marine ultimately and then in 1977 he was playing basketball and the knee gave out and since then he has had difficulties with the knee."  The Veteran also reported the 1990 surgery.  The diagnosis was patellofemoral pain and ACL deficient, left knee, with degenerative changes.  He subsequently underwent an arthroscopy and debridement in January 1994, and a high tibial osteotomy in July 1994.

The Veteran underwent a total left knee arthroplasty in March 2001, and a revision total knee arthroplasty in January 2002.

The Veteran submitted to a VA joints examination in November 2009 in order to ascertain the etiology of his left knee disability.  The examiner noted that the Veteran sustained a left knee injury in 1973, which required a medial meniscectomy.  He opined that the Veteran's left knee disability was less likely as not aggravated beyond the normal progression that his initial left knee meniscectomy would have caused.  The examiner indicated that there was "no question that the veteran developed complaints during his active military career which involved his left knee."  However, he determined that the conditions were acute and transient, and resolved with conservative treatment.  He further noted that the Veteran reportedly injured his left knee in October 1978, and had subsequent knee replacement and revision surgeries in 2001/2002.

A remand is necessary in order to obtain an addendum opinion from the examiner as to whether the Veteran's left knee disability clearly and unmistakably existed prior to service and, if so, whether there is clear and unmistakable evidence that such did not undergo an increase in severity during service.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and other appropriate records depositories. 

2. Then, return the claim file to the VA examiner who conducted the November 2009 joints examination.  If the November 2009 examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination so as to address the following inquiries.  After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

(a) Did the Veteran's left knee disability clearly and unmistakably pre-exist his entry into active duty?  

(b) If not, is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability is related to service?

(c) If it did, is there clear and unmistakable evidence that the Veteran's pre-existing left knee disability did not undergo an increase in the underlying pathology during service, i.e., was it aggravated during service?

(d) If there was an increase in severity of the Veteran's left knee disability during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

The rationale for any opinion offered should be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


